DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-38 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 14, 23, 29, 32, 37-38, the closest prior art of Wang et al. (2006/0146327) discloses measuring aerosol size distribution within a sample containing aerosol particles and detecting the number of aerosol particles within the flow stream. The prior art fails to disclose or make obvious that each of the plurality of wicks has a parallel growth tube for at least the portion of the aerosol flow path; and a plurality of optical particle detectors, each of the plurality of optical particle detectors having a light source, an optical element to focus light emitted by the light source, and an optical sensor to detect scattered radiation formed by a particle traversing the focused light, one of the plurality of optical particle detectors coupled to each of a respective outlet of one of the plurality of wicks to measure counts within the respective outlet of one of the plurality of wicks. The prior art further fails to disclose or make obvious to combine a method of making a determination whether a count from any of the plurality of aerosol flow paths is statistically greater than respective counts of remaining ones of the plurality of aerosol flow paths; considering the statistically greater count to be a false count; and reducing the false count by a pre-determined amount in calculating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
US 5659388 A Discloses a condensation nucleus counter includes a saturator and a condenser.
US 20070261740 A1 Discloses a particle measuring system.
US 4790650 A discloses a condensation nucleus counter for measuring particulate concentration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.